 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of November 11, 2014
(“the Effective Date”), by and between WINDSTREAM TECHNOLOGIES, INC. (the
“Company”), and Daniel Bates (“Executive”).

 

WHEREAS, the Company is engaged in the business of designing, prototyping and
manufacturing affordable and scalable renewable energy technologies for the
global marketplace (the “Company Business”);

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company;

 

WHEREAS, Executive is the Founder of the Company; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the rights, duties, benefits and obligations with respect to the
employment of Executive by the Company under the terms and conditions herein
provided.

 

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:

 

1. Employment. The Company hereby agrees to employ Executive as President and
Chief Executive Officer, and Executive hereby agrees to be employed by the
Company, on the terms and conditions set forth herein. This Agreement and
Executive’s employment hereunder shall commence on the date hereof (the “Start
Date”), and shall continue for a period of five years, unless sooner terminated
in accordance with the provisions of Section 6 hereof (the “Term”). The Term
will thereafter automatically extend for successive one-year periods, but
Executive’s employment may at any time be terminated in accordance with the
provisions of Section 6 hereof.

 

2. Duties and Responsibilities. Executive shall serve as President and Chief
Executive Officer for the Company and be nominated to serve as a member of its
Board of Directors (the “Board”) and shall report to the Board and its
designees. Executive shall have the duties and responsibilities that are
commensurate with that position, as well as such other duties as may be assigned
to Executive by the Board from time to time. Executive shall devote all of his
working time and best efforts to the business and affairs of the Company except
for such time as shall reasonably be required to serve in connection with civic
or charitable activities, or manage Executive’s financial matters, provided that
such activities, in the aggregate, do not interfere with Executive’s ability to
perform the duties and responsibilities of his employment hereunder. Executive
shall follow the direction of the Board and their designees, and shall perform
all duties and responsibilities of the position that he holds, as those duties
and responsibilities may change from time to time. Executive shall comply with
the Company’s standards, policies and procedures in effect on the date of this
Agreement and as they may change from time to time.

 

Executive:_____

Company: _____

 

1

 

 

3. Compensation and Related Matters.

 

(a) Base Salary. Executive shall receive an initial annual base salary of Three
Hundred Fifty Thousand US Dollars ($350,000) less required and authorized
withholding and deductions. Executive’s salary shall increase by ten percent
(10%) per annum, subject to board approval, and be paid in accordance with the
Company’s regular payroll schedule as it applies to salaried employees (“Base
Salary”). Notwithstanding the preceding sentence, in no event shall Executive’s
Base Salary be reduced by the Company without Executive’s consent. Executive may
at his option defer payment of the Base Salary until a later date to be
determined by Executive. Any deferred Base Salary shall accrue interest at ten
percent (10%) per annum, and shall, upon Executive’s written request to the
Board, be convertible into restricted common stock shares of the Company at the
market price on the date of such written request.

 

(b) Stock. Executive shall be eligible to participate in the Company’s common
stock incentive plan as in effect from time to time. Pursuant to an option
agreement between the Company and Executive dated on the date hereof and
attached hereto as Exhibit A, the Compensation Committee of the Board of
Directors has granted Executive, effective as of the Effective Date, Ten Million
Five Hundred Thousand (10,500,000) stock options at purchase price of $.15 per
share which shall vest immediately upon The Effective Date. The Company may
grant Executive additional stock options, restricted stock units or other awards
under the Company’s common stock incentive plan based on individual and Company
performance criteria to be established by the Board.

 

(c) Benefits. Executive shall be entitled to all rights and benefits for which
he is eligible under the terms and conditions of the Company’s standard benefits
and compensation practices that may be in effect from time to time and provided
by the Company to its employees generally. In addition to, and not in limitation
of, the foregoing, during the Term, Executive shall be eligible to accrue up to
four weeks (20 business days) of paid time off (PTO) per anniversary year
exclusive of any business day with respect to which the Company is closed for
business due to any federal, state or local holiday or any day off generally
granted by the Company to its employees, subject to the Company’s then-current
paid time off policy (which shall not have the effect of reducing said four
weeks (20 business days) of paid vacation). In addition to, and not in
limitation of the foregoing, during the Term, Executive shall receive any
additional benefits generally provided by the Company to executive employees of
the Company, including group health insurance for Executive and dependents, life
insurance, and long term disability insurance, and participation in the
Company’s 401(k) plan, all in accordance with applicable plan documents.

 

(d) Expense Reimbursement. The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard expense account and
reimbursement policies.

 

Executive:_____

Company: _____

 

2

 

 

4. Representations and Warranties of Executive. In order to induce the Company
to employ Executive, Executive hereby represents and warrants to the Company as
follows:

 

(a) Binding Agreement. This Agreement has been duly executed and delivered by
Executive and constitutes a legal, valid and binding obligation of Executive and
is enforceable against Executive in accordance with its terms.

 

(b) No Violations of Law. The execution and delivery of this Agreement and the
other agreements contemplated hereby by Executive do not, and the performance by
Executive of his obligations under this Agreement and the other agreements
contemplated hereby will not, violate any term or provision of any law, or any
writ, judgment, decree, injunction, or similar order applicable to Executive.

 

(c) Litigation. Executive is not involved in any proceeding, claim, lawsuit, or
investigation alleging wrongdoing by Executive before any court or public or
private arbitration board or panel or governmental department, commission,
board, bureau, agency or instrumentality.

 

(d) No Conflicting Obligations. Executive is not under, or bound to be under in
the future, any obligation to any person or entity that is or would be
inconsistent or in conflict with this Agreement or would prevent, limit, or
impair in any way the performance by him of his obligations hereunder, including
but not limited to any duties owed to any former employers not to compete or use
or disclose confidential information. Executive represents and agrees that he
will not disclose to the Company or use on behalf of the Company any
confidential information or trade secrets belonging to a third party, including
any former employer. Executive further represents and agrees that he has
returned, or will return before his last day of employment with his current
employer, all property belonging to Executive’s current and previous employers,
including but not limited to any and all confidential information.

 

5. Restrictive Covenants.

 

(a) Confidentiality Critical. The parties agree that the business in which the
Company is engaged is highly sales-oriented and the goodwill established between
Executive and the Company’s customers and potential customers is a valuable and
legitimate business interest worthy of protection under this Agreement.
Executive acknowledges and agrees that developing and maintaining business
relationships is an important and essential business interest of the Company.
Executive further recognizes that, by virtue of his employment by the Company,
he will be granted otherwise prohibited access to confidential and proprietary
data of the Company which is not known to its competitors and which has
independent economic value to the Company and that he will gain an intimate
knowledge of the Company’s business and its policies, customers, employees and
trade secrets, and of other confidential, proprietary, privileged, or secret
information of the Company and its customers (“Customers”) (collectively, all
such nonpublic information is referred to as “Confidential Information”).

 

Executive:_____

Company: _____

 

3

 

 

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the criteria and formulae used by
the Company in pricing its products, loss control and information management
services; the Company’s products and services; the Company’s computer system and
software; lists of prospects; customer lists; the identity, authority and
responsibilities of key contacts at accounts of Customers; and the composition
and organization of Customers’ business. Executive recognizes and admits that
this Confidential Information constitutes valuable property of the Company,
developed over a long period of time and at substantial expense, and worthy of
protection. Executive acknowledges and agrees that only through his employment
with the Company could he have the opportunity to learn this Confidential
Information.

 

(b) Confidential Information. Executive shall not at any time (for any reason),
directly or indirectly, for himself or on behalf of any other person or entity,
(A) disclose to any person or entity (except to employees or other
representatives of the Company who need to know such Confidential Information to
the extent reasonably necessary for Executive to perform his duties under this
Agreement or such employees or representatives to perform their duties on behalf
of the Company, and except as required by law) any Confidential Information,
including, without limitation, business or trade secrets of, or products or
methods or techniques used by, the Company, or any Confidential Information
whatsoever concerning the Customers, (B) use, directly or indirectly, for his
own benefit or for the benefit of another (other than a Customer) any of such
Confidential Information, or (C) assist any other person or entity in connection
with any action described in either of the foregoing clauses (A) and (B).

 

(c) Noninterference with Employees. Executive further agrees that the Company
has expended considerable time, energy and resources into training its other
employees (“Co-Workers”). As a result, during his employment with the Company
and for a period of eighteen (18) months thereafter, Executive shall not, for
any reason, directly or indirectly, for himself or on behalf of any other person
or entity, (A) induce or attempt to induce any Co-Worker to terminate employment
with the Company, (B) interfere with or disrupt the Company’s relationship with
any of the Co-Workers, (C) solicit, entice, hire, cause to hire, or take away
any person employed by the Company at that time or during the eighteen (18)
month period preceding Executive’s last day of employment with the Company, or
(D) assist any other person or entity in connection with any action described in
any of the foregoing clauses (A) through (C).

 

(d) Non-competition. Executive further agrees with the Company to the following
provisions, all of which Executive acknowledges and agrees are necessary to
protect the Company’s legitimate business interests. Executive covenants and
agrees with the Company that:

 

(i) Unless otherwise agreed between the parties, Executive shall not, during his
employment with the Company and for a period of twelve (12) months thereafter,
either directly or indirectly, engage in, render service or other assistance to,
or sell products or services, or provide resources of any kind, whether as an
owner, partner, shareholder, officer, director, employee, consultant or in any
other capacity, whether or not for consideration, to any person, corporation, or
any entity, whatsoever, that owns, operates or conducts a business that
competes, in any way, with the Company Business (as defined at the start of this
Agreement), other than the ownership of 5% or less of the shares of a public
company where Executive is not active in the day-to-day management of such
company. With respect to the post employment application of this
Section 5(d)(i), the restrictions shall extend only to those specific countries
or provinces where the Company conducts business on the day that Executive’s
employment with the Company terminates.

 

Executive:_____

Company: _____

 

4

 

 

(ii) Executive shall not, during his employment with the Company and for a
period of twelve (12) months thereafter, either directly or indirectly,
(A) solicit, call on or contact any Customer of the Company with whom Executive
has had material contact during his employment with the Company for the purpose
or with the effect of offering any products or services of any kind offered by
the Company at that time or during his employment with the Company, (B) request
or advise any present or future vendors or suppliers to the Company to cancel
any contracts, or curtail their dealings, with the Company, or (C) assist any
other person or entity in connection with any action described in any of the
foregoing clauses (A) through (B).

 

(iii) During his employment with the Company, Executive shall not own, or permit
ownership by Executive’s spouse or any minor children under the parental control
of Executive, directly or indirectly, an amount in excess of five percent (5%)
of the outstanding shares of stock of a corporation, or five percent (5%) of any
business venture of any kind, which operates or conducts a business that
competes, in any way, with the Company.

 

(e) Non-disparagement. At any time during or after Executive’s employment with
the Company, Executive shall not disparage the Company or any shareholders,
directors, officers, employees, or agents of the Company. During and after
Executive’s employment with the Company, neither the Company nor its directors
or officers shall disparage Executive to third parties.

 

(f) Understandings.

 

(i) The provisions of this Section 5 shall be construed as an agreement
independent of any other claim. The existence of any claim or cause of action of
Executive against the Company, whether predicated on Executive’s employment or
otherwise, shall not constitute a defense to the enforcement by the Company of
the terms of Section 5 of this Agreement. Executive waives any right to a jury
trial in any litigation relating to or arising from this Section 5.

 

(ii) Executive acknowledges and agrees that the covenants and agreements
contained herein are necessary for the protection of the Company’s legitimate
business interests and are reasonable in scope and content. Executive agrees
that the restrictions contained in this Section 5 are reasonable and will not
unduly restrict him in securing other employment or income in the event his
employment with the Company ends. Executive acknowledges and agrees that he
executed this Agreement on or before his first day of employment with the
Company.

 

Executive:_____

Company: _____

 

5

 

 

(g) Injunctive Relief. Executive acknowledges and agrees that any breach by him
of any of the covenants or agreements contained in this Section 5 would give
rise to irreparable injury and would not be adequately compensable in damages.
Accordingly, Executive agrees that the Company may seek and obtain injunctive
relief against the breach or threatened breach of any of the provisions of this
Agreement in addition to any other legal or equitable remedies available.

 

(h) Reformation and Survival. The Company and Executive agree and stipulate that
the agreements and covenants contained in this Agreement and specifically of
this Section 5 are fair and reasonable in light of all of the facts and
circumstances of the relationship between them. The Company and Executive agree
and stipulate that Executive has hereby agreed to be bound to the obligations,
restrictions and covenants of this Section 5 as a condition to his employment
and in consideration of his compensation, stock option grant, restricted stock
unit grant, severance terms, and all other terms and provisions of this
Agreement. The Company and Executive acknowledge their awareness, however, that
in certain circumstances courts have refused to enforce certain agreements not
to compete. The Company and Executive agree that, if any term, clause, subpart,
or provision of this Agreement is for any reason adjudged by a Court of
competent jurisdiction to be invalid, unreasonable, unenforceable or void, the
same will be treated as severable, and shall be modified to the extent necessary
to be legally enforceable to the fullest extent permitted by applicable law, and
that such modification will not impair or invalidate any of the other provisions
of this Agreement, all of which will be performed in accordance with their
respective terms. Thus, in furtherance of, and not in derogation of, the
provisions of this Section 5, the Company and Executive agree that in such
event, this Section 5 shall be deemed to be modified or reformed to restrict
Executive’s conduct to the maximum extent (in terms of time, geography, and
business scope) that the court shall determine to be enforceable. The provisions
of this Section 5 shall survive the termination of this Agreement and
Executive’s resignation or termination of employment, regardless of the reason
and whether voluntary or involuntary.

 

6. Termination.

 

(a) Termination By The Company With Cause. The Company has the right, in its
reasonable determination at any time during the Term, to terminate Executive’s
employment with the Company for Cause (as defined below) by giving written
notice to Executive as described in this Section 6(a). Prior to the
effectiveness of termination for Cause under clause (i), (ii), (iii) or (iv) in
the next-following paragraph, Executive shall be given thirty (30) calendar
days’ prior written notice from the Company, specifically identifying the
reasons which are alleged to constitute Cause for any termination pursuant to
the aforementioned clauses, and an opportunity to cure in the event Executive
disputes such allegations; provided, however, that the Company shall have no
obligation to continue to employ Executive following such thirty (30) calendar
day notice period unless Executive has cured the condition giving rise to the
Cause. The Company’s termination of Executive’s employment for Cause under
clause (v) or (vi) of the next-following paragraph shall be effective
immediately upon the Company’s written notice to Executive. If the Company
terminates Executive’s employment for Cause, the Company’s obligation to
Executive shall be limited solely to the payment of unpaid Base Salary accrued
up to the effective date of termination plus any accrued but unpaid benefits to
the effective date of termination, and any unpaid bonus earned in accordance
with the then applicable bonus plan or program to the effective date of
termination.

 

Executive:_____

Company: _____

 

6

 

 

As used in this Agreement, the term “Cause” shall mean and include
(i) Executive’s abuse of alcohol that materially affects Executive’s performance
of Executive’s duties under this Agreement, or use of any controlled substance;
(ii) a willful act of fraud, dishonesty or breach of fiduciary duty on the part
of Executive with respect to the business or affairs of the Company;
(iii) material failure by Executive to comply with applicable laws and
regulations or professional standards relating to the business of the Company;
(iv) material failure by Executive to satisfactorily perform his duties
hereunder, a material breach by Executive of this Agreement, or Executive
engaging in conduct that materially conflicts with the best interests of the
Company or that may materially harm the Company’s reputation; (v) Executive
being subject to an inquiry or investigation by a governmental authority or
self-regulatory organization such that the existence of such inquiry or
investigation is reasonably likely to result in damage to the Company’s business
interests, licenses, reputation or prospects; or (vi) Executive’s being
convicted of a felony or a misdemeanor involving moral turpitude.

 

(b) Termination By The Company Without Cause. The Company shall have the right,
at any time during the Term, to terminate Executive’s employment with the
Company without Cause by giving written notice to Executive, which termination
shall be effective thirty (30) calendar days from the date of such written
notice. The Company may provide thirty (30) days pay in lieu of notice. If the
Company terminates Executive’s employment without Cause, the Company’s
obligation to Executive shall be limited solely to (i) unpaid Base Salary plus
any accrued but unpaid benefits to the effective date of termination, any unpaid
bonus earned in accordance with the then applicable bonus plan or program to the
effective date of termination; (ii) if there is no unpaid bonus earned for the
year of termination, an amount equal to the product of 100% of Executive’s Base
Salary multiplied by a fraction, the numerator of which is the number of days he
is employed by the Company during the year in which the termination occurs and
the denominator of which is 365 and, if the date of termination occurs prior to
the date on which the annual bonus, if any, for the immediately preceding year
would otherwise be paid, an amount equal to the annual bonus that would have
been paid to Executive for such immediately preceding year, based on the actual
achievement of applicable performance goals and without regard to whether
Executive is employed on the date the bonus otherwise would have been paid;
(iii) severance in an amount equal to Executive’s then-current Base Salary for a
period of eighteen (18) months; and (iv) if Executive is eligible for and timely
elects COBRA coverage for health insurance coverage, payment of Executive’s
COBRA premiums for the health insurance coverage for himself and his eligible
dependents for a period of up to eighteen (18) months, payments to be made on a
monthly basis when the premiums are due, and in the event of the death of
Executive before the expiration of such eighteen (18)-month period, the Company
shall, for the remainder of such period, continue to pay the COBRA premiums for
the Executive’s dependents (including his spouse, if any) who were receiving
COBRA coverage at the time of his death. Executive’s rights with regard to
equity incentive awards, including stock options and restricted stock units,
shall be governed by separate applicable agreements entered into between
Executive and the Company; provided, however, any stock options awarded to
Executive under this Agreement shall immediately vest upon termination of
Executive by the Company without Cause. As a condition to his receipt of the
post-employment payments and benefits under clauses (ii), (iii) and (iv) of the
third sentence of this Section 6(b), Executive must be in compliance with
Section 5 of this Agreement, and must execute, return, not rescind and comply
with a general release of claims agreement in favor of the Company and related
entities and individuals, within the timeframe and in a form to be prescribed by
the Company. The amount described in clause (ii) of the third sentence of this
paragraph shall be paid on the ninetieth (90th) calendar day after the date of
Executive’s termination of employment, and the severance described in clause
(iii) of the third sentence of this paragraph shall be paid in equal
installments according to the normal payroll schedule, the first payment to
Executive to be made on the next scheduled payroll date that occurs on or after
the ninetieth (90th) day after the date of Executive’s termination of
employment, provided that, in the case of amounts described in clauses (ii) and
(iii) of the third sentence of this Section 6(b), the Company has received the
signed general release of claims agreement and Executive has not rescinded such
agreement within the rescission period set forth in such agreement. Executive
shall have no duty to mitigate damages under this Section 6(b) during the
applicable severance period and, in the event Executive shall subsequently
receive income from providing Executive’s services to any person or entity,
including self employment income, or otherwise, then no such income shall in any
manner offset or otherwise reduce the payment obligations of the Company
hereunder.

 

Executive:_____

Company: _____

 

7

 

 

Notwithstanding anything herein to the contrary, this Section 6(b) shall not
apply if Executive’s employment is terminated by the Company or a succeeding
entity without Cause upon or within one year of a Change of Control at any time
during the Term as described in Section 7 hereof. In such case, Section 7 of
this Agreement shall control.

 

(c) Termination By Executive for Good Reason. Executive has the right, in his
reasonable determination at any time during the Term, to terminate his
employment with the Company for Good Reason (as defined in this
Section 6(c) below) by giving written notice to the Company as described in this
Section 6(c) below. Prior to the effectiveness of termination for Good Reason,
within thirty (30) calendar days following the existence of a condition
constituting Good Reason, Executive shall provide written notice to the Company
specifically identifying the reason or reasons which are alleged to constitute
Good Reason, and an opportunity to cure within a period of not less than thirty
(30) days; provided, however, that Executive shall have no obligation to
continue his employment with the Company following such thirty (30) calendar day
notice period unless the Company cures the event(s) giving rise to Executive’s
Good Reason notice. As used in this Section 6(c), the term “Good Reason” shall
mean (i) a material diminution in Executive’s authority, duties or
responsibilities; (ii) requiring Executive to move his place of employment more
than 75 miles from his place of employment prior to such move; or (iii) a
material breach by the Company of this Agreement; provided that in any such case
Executive has not consented thereto. In addition to the foregoing requirements,
in no event shall an Executive’s termination of his employment be considered for
Good Reason unless such termination occurs within two (2) years following the
initial existence of one of the conditions specified in clauses (i), (ii) and
(iii) of the preceding sentence.

 

Executive:_____

Company: _____

 

8

 

 

If Executive terminates his employment for Good Reason, the Company’s obligation
to Executive shall be limited solely to (i) unpaid Base Salary plus any accrued
but unpaid benefits to the effective date of termination, any unpaid bonus
earned in accordance with the then applicable bonus plan or program to the
effective date of termination; (ii) if there is no unpaid bonus earned for the
year of termination, an amount equal to the product of 100% of Executive’s Base
Salary multiplied by a fraction, the numerator of which is the number of days he
is employed by the Company during the year in which the termination occurs and
the denominator of which is 365 and, if the date of termination occurs prior to
the date on which the annual bonus, if any, for the immediately preceding year
would otherwise be paid, an amount equal to the annual bonus that would have
been paid to Executive for such immediately preceding year, based on the actual
achievement of applicable performance goals and without regard to whether
Executive is employed on the date the bonus otherwise would have been paid;
(iii) severance in an amount equal to Executive’s then-current Base Salary for a
period of eighteen (18) months; and (iv) if Executive is eligible for and timely
elects COBRA coverage for health insurance coverage, payment of Executive’s
COBRA premiums for the health insurance coverage for himself and his eligible
dependents for a period of up to eighteen (18) months, payments to be made on a
monthly basis when the premiums are due, and in the event of the death of
Executive before the expiration of such eighteen (18)-month period, the Company
shall, for the remainder of such period, continue to pay the COBRA premiums for
the Executive’s dependents (including his spouse, if any) who were receiving
COBRA coverage at the time of his death. Executive’s rights with regard to
equity incentive awards, including stock options and restricted stock units,
shall be governed by separate applicable agreements entered into between
Executive and the Company. As a condition to his receipt of the post-employment
payments and benefits under clauses (ii), (iii) and (iv) of the first sentence
of this Section 6(c), Executive must be in compliance with Section 5 of this
Agreement, and must execute, return, not rescind and comply with a general
release of claims agreement in favor of the Company and related entities and
individuals, within the timeframe and in a form to be prescribed by the Company.
The amount described in clause (ii) of the first sentence of this paragraph
shall be paid on the ninetieth (90th) calendar day after the date of Executive’s
termination of employment, and the severance described in clause (iii) of the
first sentence of this paragraph shall be paid in equal installments according
to the normal payroll schedule, the first payment to Executive to be made on the
next scheduled payroll date that occurs on or after the ninetieth (90th) day
after the date of Executive’s termination of employment, provided that, in the
case of amounts described in clauses (ii) and (iii) of the first sentence of
this Section 6(c), the Company has received the signed general release of claims
agreement and Executive has not rescinded such agreement within the rescission
period set forth in such agreement. Executive shall have no duty to mitigate
damages under this Section 6(c) during the applicable severance period and, in
the event Executive shall subsequently receive income from providing Executive’s
services to any person or entity, including self employment income, or
otherwise, then no such income shall in any manner offset or otherwise reduce
the payment obligations of the Company hereunder.

 

Notwithstanding anything herein to the contrary, this Section 6(c) shall not
apply if Executive terminates his employment with the Company or a succeeding
entity for Good Reason upon or within one year of a Change of Control at any
time during the Term as described in Section 7 hereof. In such case, Section 7
of this Agreement shall control.

 

Executive has the right, at any time during the Term, to terminate his
employment with the Company without Good Reason (as defined above) by giving
written notice to the Company, which termination shall be effective sixty (60)
calendar days from the date of such written notice. If Executive terminates his
employment without Good Reason, the Company’s obligation to Executive shall be
limited solely to the payment of unpaid Base Salary accrued up to the effective
date of termination plus any accrued but unpaid bonus and benefits.

 

Executive:_____

Company: _____

 

9

 

 

(d) Termination Upon Disability. The Company shall have the right, at any time
during the Term, to terminate Executive’s employment if, during the term hereof,
Executive becomes physically or mentally disabled, whether totally or partially,
as evidenced by the written statement of a competent physician licensed to
practice medicine in the United States who is mutually acceptable to the Company
and Executive, so that Executive is unable to perform the essential functions of
his job duties hereunder, with or without reasonable accommodation, for (i) a
period of three (3) consecutive months; or (ii) for shorter periods aggregating
ninety (90) calendar days during any twelve-month period. If the Company
terminates Executive’s employment under this Section 6(d), the Company’s
obligation to Executive shall be limited solely to the payment of unpaid Base
Salary to the effective date of termination, plus any accrued but unpaid
benefits to the effective date of termination, any unpaid bonus earned in
accordance with the then applicable bonus plan or program to the effective date
of termination and, if there is no unpaid, earned bonus for the year in which
the termination occurs, an amount equal to the product of 100% of Executive’s
Base Salary multiplied by a fraction, the numerator of which is the number of
days he is employed by the Company during the year in which the termination
occurs and the denominator of which is 365.

 

(e) Termination upon Death. If Executive dies during the Term, this Agreement
shall terminate, except that Executive’s surviving spouse (or if there is no
surviving spouse, his estate) shall be entitled to receive the Base Salary and
other accrued benefits earned up to the date of Executive’s death.

 

7. Change of Control.

 

(a) Anything in this Agreement to the contrary notwithstanding, if, upon or
within one year of a Change of Control (as defined below) occurring at any time
during the Term, the Company or a succeeding entity terminates Executive without
Cause (as defined above) or Executive terminates his employment for Good Reason
(as defined in Section 6(c) above), the Company or the succeeding entity’s
obligation to Executive shall be (i) unpaid Base Salary, bonus and benefits
accrued up to the effective date of termination, (ii) if there is no unpaid
bonus earned for the year of termination, an amount equal to the product of 100%
of Executive’s Base Salary multiplied by a fraction, the numerator of which is
the number of days he is employed by the Company during the year in which the
termination occurs and the denominator of which is 365 and, if the date of
termination occurs prior to the date on which the annual bonus, if any, for the
immediately preceding year would otherwise be paid, an amount equal to the
annual bonus that would have been paid to Executive for such immediately
preceding year, based on the actual achievement of applicable performance goals
and without regard to whether Executive is employed on the date the bonus
otherwise would have been paid, (iii) a lump sum payment equal to Executive’s
then-current Base Salary for a period of thirty-six (36) months, and (iv) if
Executive is eligible for and timely elects COBRA coverage for health insurance
coverage, payment of Executive’s COBRA premiums for health insurance coverage
for himself and his eligible dependents for a period of up to eighteen (18)
months, payments to be made on a monthly basis when the premiums are due, and in
the event of the death of Executive before the expiration of such eighteen
(18)-month period, the Company shall, for the remainder of such period, continue
to pay the COBRA premiums for the Executive’s dependents (including his spouse,
if any) who were receiving COBRA coverage at the time of his death. In the event
of a without Cause Change of Control termination or a without Good Reason Change
of Control termination, each as described herein, the payments in this
Section 7(a) shall be in lieu of, and not in addition to, any severance pay or
benefits set forth in Sections 6(b) or 6(c), whichever may apply.
Notwithstanding anything to the contrary contained herein or in any award
agreement between Executive and the Company, in the event of a Change of Control
(as defined below), (i) all unvested stock awards held by Executive, including
stock options described in Section 3(b) and any other subsequent awards, shall
become fully vested upon the Change of Control and, if applicable, immediately
exercisable; (ii) each such award, and each already vested award described in
Section 3(b), which is a stock option shall continue to be exercisable for the
remainder of its term; and (iii) with respect to any award that is subject to
the attainment of performance objectives or specified performance criteria, such
performance objectives and criteria shall be deemed satisfied at the target
level and any performance period shall be deemed to end as of the date of the
Change of Control. As a condition to his receipt of the post-employment payments
and benefits under this Section 7(a), other than the vesting of awards described
in the preceding sentence, Executive must be in compliance with Section 5 of
this Agreement, and must execute, return, not rescind and comply with a release
of claims agreement in favor of the Company, related entities and individuals
and the succeeding entity, within the timeframe and in a form to be prescribed
by the Company or a succeeding entity. The severance amount described in clauses
(ii) and (iii) of the first sentence of this paragraph shall be paid in a lump
sum on the ninetieth (90th) day after the date of Executive’s termination of
employment (but in any event not later than March 15 of the year following the
year in which Executive’s employment terminates), provided that the Company has
received the signed general release of claims agreement and Executive has not
rescinded such agreement within the rescission period set forth in such
agreement.

 

Executive:_____

Company: _____

 

10

 

 

(b) Change of Control Defined. For purposes of this Agreement, a “Change of
Control” shall mean the occurrence of a “change in the ownership,” a “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company during the Term, as determined in accordance with
this Section 7(b). In determining whether an event shall be considered a “change
in the ownership,” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company, the following
provisions shall apply:

 

(i) A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, as determined in accordance with Treasury
Regulation § 1.409A-3(i)(5)(v). If a person or group is considered either to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, or to have effective control of the Company within the meaning
of clause (ii) of this Section 7(b), and such person or group acquires
additional stock of the Company, the acquisition of additional stock by such
person or group shall not be considered to cause a “change in the ownership” of
the Company.

 

Executive:_____

Company: _____

 

11

 

 

(ii) A “change in the effective control” of the Company shall occur on either of
the following dates:

 

(A) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 40% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 40% or more of
the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or

 

(B) The date on which a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).

 

(iii) A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(vii). A transfer of assets shall not
be treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vii)(B).

 

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations, notices and other guidance
of general applicability issued thereunder.

 

8. Code Section 409A. Notwithstanding anything herein to the contrary, if any
payments to be made, or benefits to be provided, to Executive hereunder are
subject to the requirements of Code Section 409A and the Company determines that
Executive is a “specified employee” as defined in Code Section 409A as of the
date of the termination, then, to the extent such payments or benefits do not
satisfy the separation pay exemption described in Treasury Regulation §
1.409A-1(b)(9)(iii) or any other exemption available under Section 409A of the
Code (the “Non-Exempt Payments”), the amount of such Non-Exempt Payments shall
not be paid or commence earlier than the date that is six months after the
termination. Any Non-Exempt Payment not made during the six-month period shall
be paid in a lump sum payment on the first day of the seventh month following
termination. For purposes of Code Section 409A, any reference to Executive’s
termination of employment in this Agreement shall be deemed to be a reference to
Executive’s “separation from service” (within the meaning of Treasury Regulation
§ 1.409-1(h), applying the default terms thereof), and any installment payments
provided to Executive pursuant to this Agreement shall be treated as a series of
separate payments.

 

Executive:_____

Company: _____

 

12

 

 

9. Successors; Assignment, Etc.; Third Party Beneficiaries.

 

(a) Executive consents to and the Company shall have the right to assign this
Agreement to its successors or assigns. All covenants or agreements hereunder
shall inure to the benefit of and be enforceable by or against its successors or
assigns. The terms “successors” and “assigns” shall include, but not be limited
to, any succeeding entity upon a Change of Control.

 

(b) Neither this Agreement nor any of the rights or obligations of Executive
under this Agreement may be assigned or delegated except as provided in the last
sentence of this Section 9(b). This Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by, and shall be
binding upon, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If
Executive should die while any amounts would still be payable to him hereunder
had he continued to live, then all such amounts (unless otherwise provided
herein) shall be paid in accordance with the terms of this Agreement to his
surviving spouse, or if there is no surviving spouse, to Executive’s estate.

 

10. Notice. For purposes of this Agreement, all notices and other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered in person or when mailed by United States
registered or certified mail, return receipt requested, first-class postage
prepaid, addressed as follows:

 

If to Executive : If to the Company:     Mr. Daniel Bates WindStream
Technologies, Inc. 549 4th Street 819 Buckeye Street Manhattan Beach, CA North
Vernon, IN 47265 90266     Attn: Corporate Secretary

 

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
shall be effective only upon actual receipt.

 

Executive:_____

Company: _____

 

13

 

 

11. Indemnification. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law and by its certificate of incorporation,
against all costs, charges and expenses incurred or sustained by the Executive
in connection with any action, suit or proceeding to which he may be made a
party by reason of being an officer, director or employee of the Company or of
any subsidiary or affiliate of the Company or any other corporation for which
the Executive serves [in good faith] as an officer, director, or employee at the
Company’s request. The Executive shall be entitled to the full protection of any
insurance policies, which the Company may elect to maintain generally for the
benefit of its officers. The Executive agrees promptly to notify the Company of
any actual or threatened claim arising out of or as a result of the Executive’s
employment with the Company. The Company agrees to maintain Directors and
Officers Liability Insurance for the benefit of Executive having coverage and
policy limits no less favorable to directors and officers than those in effect
at the Effective Date.

 

12. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing signed by Executive and such officers as may be specifically designated
by the Board. No waiver by either party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any similar or dissimilar condition or provision at
the same or any other time. No agreements or representations (whether oral or
otherwise, express or implied) with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement or which are not specifically referred to in this Agreement. If
any term, clause, subpart, or provision of this Agreement is for any reason
adjudged to be invalid, unreasonable, unenforceable or void, the same will be
treated as severable, shall be modified to the extent necessary to be legally
enforceable to the fullest extent permitted by applicable law, and will not
impair or invalidate any of the other provisions of this Agreement, all of which
will be performed in accordance with their respective terms. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Indiana.

 

13. Validity. If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under any present or future law or court decision, and if the
rights or obligations of the Company and Executive will not be materially and
adversely affected thereby, (a) such provision shall be fully severable from
this Agreement, (b) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Agreement a legal, valid, and enforceable provision as similar to
the terms and intent of such illegal, invalid, or unenforceable provision as may
be possible.

 

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

15. Litigation. The parties agree that the exclusive venue for any litigation
commenced by the Company or Executive relating to this Agreement shall be the
state courts located in Jennings County, Indiana or the United States District
Court, Southern District of Indiana. The parties waive any rights to object to
venue as set forth herein, including any argument of inconvenience for any
reason.

 

Executive:_____

Company: _____

 

14

 

 

16. Entire Agreement. This Agreement constitutes (i) the binding agreement
between the parties and (ii) represents the entire agreement between the parties
and supersedes all prior agreements relating to the subject matter contained
herein. All prior negotiations concerning Executive’s employment with the
Company have been merged into this Agreement and are reflected in the terms
herein.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of The Effective Date.

 

  EXECUTIVE:         By:     Name: Daniel Bates         COMPANY:        
WINDSTREAM TECHNOLOGIES, INC.         By:     Name: Wanda Ferguson   Title:
Secretary

 

Executive:_____

Company: _____

 



15

 

 